J-S15038-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    CHARLESTAE TAGGART                         :
                                               :
                       Appellant               :   No. 1925 EDA 2021

              Appeal from the PCRA Order Entered August 20, 2021
                In the Court of Common Pleas of Chester County
              Criminal Division at No(s): CP-15-CR-0003001-2014

BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY SULLIVAN, J.:                        FILED SEPTEMBER 28, 2022

        Charlestae Taggart (“Taggart”) appeals from the order dismissing his

petition filed pursuant to the Post Conviction Relief Act (“PCRA”).1 We affirm.

        This Court previously summarized the factual background of this matter

as follows:

              [O]n August 16, 2014, police executed a search warrant at
        35 Foundry Street, Coatesville, Chester County. During the
        search of the residence, the officers located [Taggart] sleeping,
        naked, and in bed with a female friend. As a safety precaution,
        the officers attempted to place [Taggart] in custody during the
        search. [Taggart] resisted the officers’ attempt to place him in
        custody by repeatedly failing to comply with the officers’ verbal
        commands and not allowing them to restrain him. Ultimately, it
        took three officers and the repeated use of a taser to subdue
        [Taggart] so that he could be placed in custody.

              After [Taggart] was placed in custody and the residence was
        secured, the officers conducted the search. During the search,
        the officers recovered four hundred fourteen (414) bags of heroin,
____________________________________________


1   See 42 Pa.C.S.A. §§ 9541-9546.
J-S15038-22


      weighing 10.95 grams, five (5) bags of cocaine, weighing 12.61
      grams, a fully loaded and stolen Ruger []9 millimeter handgun
      with an extended magazine, two different types of ammunition,
      cutting agents, scales, and hundreds of baggies commonly used
      to package cocaine and heroin.

Commonwealth v. Taggart, 178 A.3d 205 (Pa. Super. 2017) (unpublished

memorandum at *1-2).

      Police arrested Taggart and charged him with various firearms, drug,

and related offenses, including possession with intent to deliver (“PWID”)

heroin and cocaine.      Taggart filed a motion to suppress which he later

withdrew. Taggart then filed an amended motion to suppress which the trial

court denied following a hearing. The Commonwealth submitted swabs from

the firearm, the ammunition in the clip of the firearm, and the knotted area

of one of the bags of cocaine to the Pennsylvania State Police Crime Lab

(“Crime Lab”) for DNA testing and comparison with a buccal sample obtained

from Taggart. The matter then proceeded to a jury trial.

      At trial, the Commonwealth presented the expert testimony of Jillian

Crouch, a forensic DNA scientist, who testified regarding the DNA testing

performed on the swabs taken from the firearm, ammunition, and the bag of

cocaine.   Ms. Crouch testified that “regular” or “human” DNA testing

performed on the DNA taken from the ammunition and the bag of cocaine

indicated that the amounts of DNA retrieved were insufficient to permit

interpretable results.   See N.T., 11/12/15, at 44-45, 48-53.   She further

testified that that “regular” or “human” DNA testing performed on the DNA


                                    -2-
J-S15038-22


taken from the firearm contained a complex mixture of at least four people

and was uninterpretable. Id. at 48-50. Accordingly, Ms. Crouch explained

that the Crime Lab used “y-DNA” testing, in which the y chromosomes (which

only males carry) in the questioned sample are compared with the y

chromosomes in the known sample. Id. at 45-46. Ms. Crouch explained that

y-DNA testing of the DNA taken from the firearm yielded a mixture of at least

three persons with the primary contributor not being Taggart. Id. at 49. Ms.

Crouch further explained that y-DNA testing of the DNA taken from the

ammunition and bag of cocaine yielded a match in nine out of sixteen areas

such that Taggart and his paternally related male relatives (with the same y

chromosome as Taggart) could not be excluded from the pool of individuals

who had potentially touched those items. Id. at 50-53, 58.

      At the conclusion of trial, the jury convicted Taggart of persons not to

possess firearms, receiving stolen property (firearm), possession of a

controlled substance (cocaine), possession of a controlled substance (heroin),

possession of drug paraphernalia, and resisting arrest. The jury found Taggart

not guilty of the PWID charges. On January 19, 2016, the trial court sentenced

Taggart to an aggregate prison term of eight and one-half to eighteen years.

This Court affirmed the judgment of sentence, and our Supreme Court denied

allowance of appeal on August 7, 2018.        See Taggart, 178 A.3d 205

(unpublished memorandum), appeal denied, 190 A.3d 1128 (Pa. 2018).

Taggart did not seek review in the United States Supreme Court.


                                    -3-
J-S15038-22


       On October 31, 2019, Taggart filed a timely PCRA petition.2 Taggart

also filed a motion for discovery of items in the district attorney’s possession,

which the PCRA court initially granted. Specifically, Taggart requested, inter

alia, hand-written bench notes for any serologic and/or DNA testing

performed, worksheets reflecting any serologic and/or DNA testing performed,

hard copies of all chromatographic data, statistical calculations worksheets

and data for all tested samples, all case related communications between

laboratory personnel and outside parties, copies of all computer data files

created during the DNA testing, copies of all video and photo files documenting

the crime scene and collection of evidence, copies of all protocols and

procedures for serologic and DNA testing, chain of custody documents. In

response, the prosecutor indicated that the majority of the requested

materials were not in the district attorney’s immediate possession. Taggart

then filed another motion for discovery directed to the Pennsylvania State

Police, Bureau of Forensic Services, which was the entity in charge of the DNA

testing. The PCRA court denied the second motion for discovery. Taggart

thereafter filed an amendment to his petition.      The Commonwealth filed a

response in which it requested summary dismissal. Taggart filed a reply, and



____________________________________________


2 As Taggart did not seek review in the United States Supreme Court, his
judgment of sentence became final on November 5, 2018, when the time for
seeking such review expired. See 42 Pa.C.S.A. § 9545(b)(3). Taggart had
until November 5, 2019 to file the instant petition. See id. § 9545(b)(1).
Thus, his petition filed on October 31, 2019, was timely.

                                           -4-
J-S15038-22


the Commonwealth filed a further response. The PCRA court thereafter issued

a Pa.R.Crim.P. 907 notice of its intent to dismiss the petition without a hearing.

Taggart filed a response to the court’s Rule 907 notice. On August 20, 2021,

the PCRA court entered an order dismissing Taggart’s petition. Taggart filed

a timely notice of appeal, and both he and the PCRA court complied with

Pa.R.A.P. 1925.3

       Taggart raises the following issues for our review:

       I.     Did the PCRA court err by concluding that trial counsel was
              not ineffective for failing to obtain independent expert
              review of the DNA testing relied upon by the prosecution?

       II.    Did the PCRA Court err in concluding that trial counsel was
              not ineffective, despite her neglecting to seek disclosure of
              those persons besides [Taggart] within the testing
              authorities’ database alleged to have matched the y-
              chromosome DNA pattern found on the gun and bag of
              cocaine?

       III.   Did the PCRA Court err by concluding that trial counsel was
              not ineffective for stipulating to the proper handling of the
              DNA samples – and in holding the issue waived?

       IV.    Did the PCRA court err by concluding that [trial] counsel was
              not ineffective for failing to make timely objection to
              inaccurate statements by the prosecutor during opening and
              closing, and by the witness Detective [Shannon] Miller, to
              the effect that [Taggart’s] DNA was found on the gun?

       V.     Did the PCRA Court err by failing to find that trial counsel
              was ineffective for arguing to the jury, contrary to the
              evidence, that [Taggart] was conclusively excluded by the
              DNA evidence, thus weakening the credibility of the
              defense?
____________________________________________


3In its Pa.R.A.P. 1925(a) opinion, the PCRA court directed this Court to its
Rule 907 notice and its August 20, 2021 order dismissing Taggart’s petition.

                                           -5-
J-S15038-22



      VI.    Did the PCRA Court err by failing to find that trial counsel
             was ineffective for putting on evidence as to the number of
             maternally-related rather than paternally related relatives,
             thus weakening the credibility of the defense?

      VII.   Did the PCRA Court err by failing to find ineffective
             assistance of [trial] counsel based on the aggregate
             prejudice suffered due to the individual instances of
             ineffectiveness set forth above?

      VIII. Did the trial court err by denying [Taggart’s] amended
            petition for discovery, thus preventing PCRA counsel from
            meaningfully reviewing the stewardship of trial counsel?

Taggart’s Brief at 4-6 (unnecessary capitalization omitted, issues reordered

for ease of disposition).

      Our standard of review of an order dismissing a PCRA petition is well-

settled:

             We review an order dismissing a petition under the PCRA in
      the light most favorable to the prevailing party at the PCRA level.
      This review is limited to the findings of the PCRA court and the
      evidence of record. We will not disturb a PCRA court’s ruling if it
      is supported by evidence of record and is free of legal error. This
      Court may affirm a PCRA court’s decision on any grounds if the
      record supports it. Further, we grant great deference to the
      factual findings of the PCRA court and will not disturb those
      findings unless they have no support in the record. However, we
      afford no such deference to its legal conclusions. Where the
      petitioner raises questions of law, our standard of review is de
      novo and our scope of review plenary.

Commonwealth v. Ford, 44 A.3d 1190, 1194 (Pa. Super. 2012) (citations

omitted).

      Additionally, when a petitioner alleges trial counsel’s ineffectiveness in

a PCRA petition, he must prove by a preponderance of the evidence that his


                                     -6-
J-S15038-22


conviction or sentence resulted from ineffective assistance of counsel “which,

in the circumstances of the particular case, so undermined the truth-

determining process that no reliable adjudication of guilt or innocence could

have taken place.” 42 Pa.C.S.A. § 9543(a)(2)(ii). The petitioner must also

demonstrate:

       (1) that the underlying claim has arguable merit; (2) that no
       reasonable basis existed for counsel’s actions or failure to act; and
       (3) that the petitioner suffered prejudice as a result of counsel’s
       error.    To prove that counsel’s chosen strategy lacked a
       reasonable basis, a petitioner must prove that an alternative not
       chosen offered a potential for success substantially greater than
       the course actually pursued. Regarding the prejudice prong, a
       petitioner must demonstrate that there is a reasonable probability
       that the outcome of the proceedings would have been different
       but for counsel’s action or inaction. Counsel is presumed to be
       effective; accordingly, to succeed on a claim of ineffectiveness[,]
       the petitioner must advance sufficient evidence to overcome this
       presumption.

Commonwealth v. Johnson, 139 A.3d 1257, 1272 (Pa. 2016) (internal

citations and quotation marks omitted). A failure to satisfy any prong of the

test   for   ineffectiveness   will   require   rejection   of   the   claim.   See

Commonwealth v. Martin, 5 A.3d 177, 183 (Pa. 2010).

       In his first issue, Taggart contends that trial counsel was ineffective for

failing to retain a defense expert to independently evaluate the DNA testing

relied upon by the prosecution. The mere failure to obtain an expert rebuttal

witness is not ineffectiveness.       See Commonwealth v. Chmiel, 30 A.3d

1111, 1143 (Pa. 2011). Instead, a PCRA petitioner must demonstrate that an

expert witness was available who would have offered testimony designed to


                                         -7-
J-S15038-22


advance the petitioner’s cause. Id. Further, trial counsel need not introduce

expert testimony on his client’s behalf if counsel is able effectively to cross-

examine prosecution witnesses and elicit helpful testimony. Id.

      Taggart claims that, when trial counsel was retained, she had “the better

part of a month” before trial in which to obtain the necessary information for

an independent analysis of the DNA evidence by a defense expert or seek a

continuance. Taggart’s Brief at 20-21. Taggart explains that he retained an

expert, Theodore D. Kessis, Ph.D., to evaluate whether a defense expert

witness would have advanced his case at trial. Taggart maintains that Dr.

Kessis provided a statement in which he concluded that, in order to make such

a determination, additional information was necessary to adequately evaluate

the   Commonwealth’s      evidence,    including   bench    notes,   worksheets,

chromatographical data, worksheets, data files, protocols and procedures in

use by the laboratory involved, conditions of storage of the samples, and chain

of custody. Taggart submits that Dr. Kessis’s conclusion demonstrates that

trial counsel was ineffective for failing to retain a DNA expert so that she could

have credibly requested such information from the prosecution and, if needed,

request a continuance to have the information evaluated.

      The PCRA court considered Taggart’s first issue and determined that Dr.

Kessis’s statement failed to establish that the underlying claim was of arguable

merit. See Rule 907 Notice, 3/16/21, n.4 (at 8). The PCRA court reasoned

that Dr. Kessis’s statement was based on “pure conjecture and speculation”


                                      -8-
J-S15038-22


and “neither offers a proper expert opinion nor is based upon facts of record.”

Id.    The PCRA court concluded that because Dr. Kessis was unable to

contradict the Commonwealth’s DNA expert or offer any expert opinion that

would have changed the outcome of trial, his testimony would have been

irrelevant and inadmissible at trial. Id.4

       We discern no abuse of discretion by the PCRA court in reaching its

determination that Taggart failed to establish the first prong of the

ineffectiveness test. At its core, the statement by Dr. Kessis provides nothing

more than speculation that, if additional notes, worksheets, data files, storage

conditions, chain of custody, and other data had been provided by the

prosecution or state police, Dr. Kessis (or another expert) might have been

able to find a basis to challenge the Commonwealth’s DNA evidence. Such

speculation falls woefully short of Taggart’s burden to prove that his

underlying claim—that independent expert evaluation was necessary—has

arguable merit. On the record before us, Taggart has not established that any

expert witness was available who would have offered testimony designed to




____________________________________________


4 The PCRA court additionally determined that Taggart failed to establish that
trial counsel had no reasonable basis for not calling an independent DNA
expert, and that the absence of a defense expert may have inured to Taggart’s
benefit. See Rule 907 Notice, 3/16/21, n.4 (at 8). However, we need not
address this additional ruling on Taggart’s first issue as the failure to satisfy
any prong of the ineffectiveness test will result in the failure of the claim. See
Martin, 5 A.3d at 183

                                           -9-
J-S15038-22


advance his cause.     See Chmiel, 30 A.3d at 1143.          For these reasons,

Taggart’s first issue warrants no relief.

      In his second issue, Taggart contends that trial counsel was ineffective

for failing to request data to investigate the identity of other potential

suspects, including Taggart’s father, Taggart’s paternal male relatives, and

Evonne Milbourne, the woman who was with Taggart at the time of his arrest.

Taggart additionally contends that, although the y-DNA pattern found on the

ammunition was found in ten out of 25,665 individuals within the DNA

database and the y-DNA pattern found on the bag of cocaine was found in two

out of 25,643 individuals within the DNA database, none of these individuals

was ever investigated. Taggart asserts that counsel’s failure “to request the

necessary data to investigate the identity of these other suspects prejudiced

him by depriving him of an important line of defense which had the potential

to alter the result of trial.” Taggart’s Brief at 30-31.

      This issue was not raised in Taggart’s petition or amendment thereto.

Although Taggart noted in his petition that his father, paternal male relatives,

Ms. Milbourne, and individuals with matching y-DNA patterns were not tested,

he did so as part of his factual introduction regarding the DNA evidence. See

PCRA Petition, 10/31/19, at ¶¶ 24, 25. In the separate section of his PCRA

petition where he asserted specific claims of trial counsel’s ineffectiveness,

Taggart did not assert any claim that trial counsel was ineffective for failing to

request data related to these individuals. See id. at ¶¶ 27-45. This issue


                                      - 10 -
J-S15038-22


was not raised in the amendment to the petition. See Amendment to PCRA

Petition, 3/20/20, at 1-3.       Accordingly, as Taggart’s second issue was not

raised in the lower court, it is waived. See Pa.R.A.P. 903(a) (providing that

issues not raised in the lower court are waived and cannot be raised for the

first time on appeal).

       In Taggart’s third issue, he contends that counsel was ineffective for

stipulating that the DNA found on the firearm and ammunition was properly

secured and handled by police and crime laboratory personnel. Taggart claims

that   competent      counsel    would    have     inquired   about   potential   cross-

contamination, whether Taggart’s samples were stored with evidentiary

samples, and whether the samples could have been cross-contaminated by

secondary transfer from Taggart to one of the persons who handled the gun.5


____________________________________________


5 Taggart notes that he attached a photograph to the amendment to his
petition which showed ammunition scattered on top of a letter addressed to
him. Taggart maintains that the photograph “clearly illustrates the potential
for [his] DNA on the envelop [sic] to have been transferred to ammunition
possibly deposited by one of the other DNA contributors.” Taggart’s Brief at
32. Taggart asserts that trial counsel made no use of this photograph which,
he claims, would have suggested improper handling in such a way as to
expose the ammunition to secondary transfer. Importantly, Taggart fails to
explain when or where any such photograph was taken and by whom. See
Coulter v. Ramsden, 94 A.3d 1080, 1088-89 (Pa. Super. 2014) (holding that
arguments which are not appropriately developed are waived, and that mere
issue spotting without analysis or legal citation to support an assertion
precludes our appellate review of a matter); see also Pa.R.A.P. 2119
(providing that the argument shall include discussion and citation of
authorities as are deemed pertinent). As Taggart failed to properly develop
any argument relating to the photograph, we deem it waived. See Ramsden,
94 A.3d at 1088-89; Pa.R.A.P. 2119.


                                          - 11 -
J-S15038-22


       The PCRA court considered Taggart’s third issue and concluded that it

lacked merit. The court reasoned:

              [Taggart] appears to conflate chain of custody with
       secondary transfer. . . . [T]he stipulation asserted by [Taggart]
       . . . only covers chain of custody and not secondary transfer of
       DNA. [Taggart] fails to plead and prove that the DNA evidence
       was not properly secured or handled correctly by the aforesaid law
       enforcement offices.

             [Taggart] attempts to buttress his boilerplate claim by
       stating that competent counsel would have inquired into whether
       the DNA samples could have been contaminated by secondary
       transfer from [Taggart] to one of the individuals who handled the
       gun. [Amendment to] PCRA Pet[ition], 3/30/20, at 11. Although
       we acknowledge that the handling of DNA is critical in any case,
       there is no evidence in the record that the evidence at issue was
       not properly secured or handled. [I]t is [Taggart’s] burden to
       prove that the procedures to prevent secondary transfer were not
       followed in this case. [Taggart’s] speculative claim certainly
       cannot satisfy this burden.

Rule 907 Notice, 3/16/21, n.4 (at 9-10) (unnecessary capitalization omitted).6

       Here, the stipulation provided that the DNA samples were “properly

secured and handled by the Coatesville City Police, Chester County Detectives,

and the Pennsylvania State Police Forensic labs.” N.T., 11/10/15, at 101. The

stipulation did not address cross-contamination or secondary transfer, nor did

it limit or preclude trial counsel from cross-examining the Commonwealth’s


____________________________________________


6 The PCRA court additionally reasoned that the issue was waived because it
could find no evidence of the stipulation in the record, and Taggart failed to
indicate the place in the record where the stipulation could be found. See
Rule 907 Notice, 3/16/21, n.4 (at 9). However, we decline to find waiver, as
our review discloses that Taggart indicated in his petition the material terms
of the stipulation as well as the place in the record where the stipulation could
be found. See PCRA Petition, 10/31/19, at ¶ 35.

                                          - 12 -
J-S15038-22


DNA expert regarding the potential for cross-contamination or secondary

transfer.      Moreover, on cross-examination of the Commonwealth’s DNA

expert, trial counsel elicited testimony that there is no way to determine when

or how the DNA got on the bag of cocaine. See N.T., 11/12/15, at 57.

          More importantly, Taggart has not met his burden of proving that he

suffered prejudice as a result of trial counsel’s stipulation.     In the instant

matter, Taggart offers no evidence that there was any lapse in the securing

or handling of the DNA samples by law enforcement. Thus, Taggart cannot

demonstrate that there is a reasonable probability that the outcome of the

proceedings would have been different but for trial counsel’s stipulation. See

Johnson, 139 A.3d at 1272. For these reasons, his third issue merits no

relief.

          In his fourth issue, Taggart contends that trial counsel was ineffective

for failing to object to inaccurate statements made by the prosecutor during

opening and closing remarks to the jury and by Detective Shannon Miller

regarding the y-DNA evidence pertaining to the firearm. Taggart argues that,

although the y-DNA testing of the firearm indicated that there was a mixture

of DNA from at least three people and that Taggart was not the primary

contributor, the prosecutor nevertheless stated in his opening argument that

his forensic scientist would testify that the DNA from the firearm was a partial

match to Taggart or his paternal male relatives. Taggart additionally claims

that trial counsel was ineffective for failing to object when the prosecutor


                                        - 13 -
J-S15038-22


elicited testimony from Detective Miller that trial counsel’s remark to the jury

that “there was no direct connection to the firearm” was incorrect “[b]ecause

there’s DNA evidence that does not exclude him from touching the firearm.”

Taggart’s Brief at 36-37 (quoting N.T., 11/10/15, at 149). Taggart asserts

that trial counsel was also ineffective when she failed to object to testimony

that she elicited from Detective Miller on recross-examination that “the DNA

evidence doesn’t exclude [Taggart] or his male relatives.” Id. at 37 (quoting

N.T., 11/10/15, at 151).      Finally, Taggart claims that trial counsel was

ineffective for failing to object to the remarks made by the prosecutor during

closing arguments that, “with the DNA for the gun. [Taggart] is connected to

it. . . . It’s in his house with his DNA.” Id. at 38 (quoting N.T., 11/12/15, at

120-21).

      Notably, Taggart challenged the prosecutor’s opening and closing

remarks regarding the DNA related to the firearm in his direct appeal under

the theory of prosecutorial misconduct. Although the trial court deemed the

issue waived, this Court nevertheless concluded that even if the issue had

been preserved, it lacked merit for the reasons expressed by the trial court:

            Here any perceived error is harmless in light of the
      overwhelming inculpatory evidence presented at trial and defense
      counsel’s thorough cross-examination of the Commonwealth’s
      DNA expert concerning this evidence. In fact, during cross
      examination, the DNA expert acknowledged that she was unable
      to conclusively match [Taggart’s] DNA profile with the DNA found
      on the firearm and magazine. Therefore, any misstatement by
      the prosecutor concerning this evidence was clearly pointed out to
      the jury by defense counsel during trial. Moreover, the jury was


                                     - 14 -
J-S15038-22


      instructed during the trial that the opening statements and closing
      arguments were not evidence.

Taggart, 178 A.3d 205 (unpublished memorandum at *25) (quoting

Supplemental Pa.R.A.P. 1925(a) Opinion, 1/30/17, at 12 (citations to the

record omitted)).

      With respect to Taggart’s claim that trial counsel was ineffective for

failing to object to Detective Miller’s testimony, the PCRA court concluded that

the claim lacked merit for the following reasons:

            Detective Miller testified as a lay or fact witness. It was
      stressed repeatedly to the jury by trial counsel that [the detective]
      was not an expert[] and could not opine as such concerning the
      DNA evidence. Accordingly, the jury is presumed to have afforded
      the proper weight to Detective Miller’s testimony.

            Detective Miller appeared to initially conflate or confuse the
      DNA evidence found on the firearm by testifying that the DNA
      obtained from the firearm did not exclude [Taggart] from touching
      the gun. However, any prejudice from her testimony was later
      cured during direct examination when the detective stated that
      [Taggart’s] DNA was found on the ammunition, inside the gun and
      on the top of the baggie containing narcotics. Accordingly,
      [Taggart’s] claim affords him no relief under the PCRA.

Rule 907 Notice, 3/16/21, n.4 (at 12) (unnecessary capitalization and citations

to the record omitted).

      For the reasons expressed by the trial court and the PCRA court, we

conclude that Taggart has failed to establish that he was prejudiced by trial

counsel’s failure to object to the prosecutor’s remarks during opening and

closing statements to the jury and to the testimony provided by Detective

Miller regarding the DNA from the firearm.          The jury received specific


                                     - 15 -
J-S15038-22


instructions that it was not to consider as evidence the opening and closing

arguments made by counsel. See N.T., 11/12/15, at 82-83; N.T., 11/10/15,

at 15.   The jury is presumed to follow instructions from the court.        See

Commonwealth v. Simpson, 66 A.3d 253, 269 (Pa. 2013) (holding that

appellate courts presume that that juries follow instructions). Additionally,

the prosecutor elicited accurate DNA testimony from Detective Miller that

incriminating DNA evidence was found on the ammunition and the bag of

cocaine. See N.T., 11/10/15, at 100. As we discern no abuse of discretion

by the PCRA court in rejecting this ineffectiveness claim, Taggart’s fourth issue

warrants no relief.

      In his fifth issue, Taggart contends that trial counsel was ineffective for

repeatedly and emphatically remarking to the jury in her closing arguments

that the DNA evidence conclusively “excluded” Taggart from the potential

group of individuals who could have committed the crimes.           Specifically,

Taggart points to trial counsel’s statements that “I don’t know what the

prosecution doesn’t get about the fact that my client was excluded from all of

the [DNA] evidence. That means that he is not in the subset of people who

could have committed this crime, and it conclusively establishes he’s not

guilty.” Taggart’s Brief at 41-42 (quoting N.T., 11/12/15, at 94-95). Taggart

points out that the DNA results indicated that he and nine other individuals in

the DNA database of 25,665 individuals could not be excluded from having

touched the ammunition. Taggart argues that because these statements were


                                     - 16 -
J-S15038-22


not supported by the evidence, trial “counsel’s decision to make them in such

an emphatic fashion clearly risked destroying the credibility of her

presentation as a whole.” Id. at 42. Taggart asserts, the reasonably expected

result of trial counsel’s misstatements regarding the DNA evidence would be

to lessen her credibility, thereby causing him prejudice.

      The PCRA court considered Taggart’s fifth issue and determined that it

lacked merit. The court reasoned:

            [Taggart’s] argument is once again based on pure
      conjecture. [The] argument would require the court to make an
      unsubstantiated finding that the jury convicted [him] based on its
      distrust of trial counsel’s credibility. The record is devoid of any
      evidence that [Taggart] was convicted solely because of trial
      counsel’s lack of credibility. Rather, [Taggart’s] argument is
      belied by the record in that the jury perplexingly acquitted [him]
      of the PWID charges despite trial counsel conceding that if
      [Taggart] was guilty of possession of a controlled substance than
      [sic] he was also guilty of the PWID offenses. Accordingly,
      [Taggart] is unable to establish actual prejudice.

            Additionally, we reiterate that the jury had been specifically
      instructed that opening statements and closing arguments are not
      to be considered by them as evidence. Here, the jury was
      specifically instructed on how closing arguments may be
      considered. The jury is presumed to have followed the court’s
      instructions. Since the jury is the sole finder of facts from the
      evidence presented at trial and the sole judge of a witness’
      credibility, [Taggart] cannot identify any cognizable prejudice
      attributable to trial counsel’s remarks so as to be entitled to relief.

             Although a perfectly conducted trial is indeed the ideal
      objective of our judicial process, the defendant is not entitled to
      relief simply because of some imperfections in the trial, so long as
      he has been accorded a fair trial. Because the record is devoid of
      any evidence that trial counsel’s closing argument caused the jury
      to form a fixed hostility or bias toward [Taggart] or prevented the
      jury from rendering a fair verdict, [this court] is constrained to
      deny the request for relief.

                                      - 17 -
J-S15038-22



Rule 907 Notice, 3/16/21, n.4 (at 13-14) (citations, quotation marks, and

unnecessary capitalization omitted).

      We discern no abuse of discretion by the PCRA court in determining that

Taggart failed to establish that trial counsel’s remarks caused him any

prejudice. As the PCRA court explained, the jury received specific instructions

that it was not to consider as evidence the opening and closing arguments

made by counsel. See N.T., 11/12/15, at 82-83; N.T., 11/10/15, at 15. The

jury is presumed to follow instructions from the court. See Simpson, 66 A.3d

at 269. Moreover, Taggart has presented this Court with no evidence from

the record demonstrating that there is a reasonable probability that the

outcome of the proceedings would have been different but for trial counsel’s

remarks. See Johnson, 139 A.3d at 1272. Such a showing is necessary

particularly where, as here, this Court previously noted that the inculpatory

evidence of Taggart’s guilt was overwhelming. See Taggart, 178 A.3d 205

(unpublished memorandum at *25) (quoting Supplemental Pa.R.A.P. 1925(a)

Opinion, 1/30/17, at 12). Thus, Taggart’s fifth issue merits no relief.

      In his sixth issue, Taggart contends that trial counsel was ineffective for

presenting evidence related to Taggart’s maternally related male relatives

rather than to his paternally related male relatives. Taggart points out that

the y-DNA testing indicated that Taggart and his paternally related male

relatives could not be excluded from the pool of individuals whose DNA was

found on the ammunition and the bag of cocaine. Taggart asserts that trial

                                     - 18 -
J-S15038-22


counsel presented the testimony of Taggart’s cousin, Kyhil Gregory Raison

(“Raison”) concerning the number and names of his paternally related male

relatives.   Taggart argues that trial counsel was ineffective in presenting

Raison’s testimony because Raison is maternally related to Taggart rather

than paternally related. Taggart maintains that trial counsel’s presentation of

Raison’s irrelevant testimony undermined the credibility of the defense.

      The PCRA court determined that Taggart essentially contends that trial

counsel called the wrong witness at trial. See Rule 907 Notice, 3/16/21, n.4

(at 14). The PRA court explained that, when raising a claim of ineffectiveness

for the failure to call a potential witness, a PCRA petitioner must establish

that: (1) the witness existed; (2) the witness was available to testify for the

defense; (3) counsel knew of, or should have known of, the existence of the

witness; (4) the witness was willing to testify for the defense; and (5) the

absence of the testimony of the witness was so prejudicial as to have denied

the defendant a fair trial. See id. (citing Commonwealth v. Johnson, 966

A.2d 523, 536 (Pa. 2009)). The PCRA court concluded that Taggart’s sixth

issue lacked merit because he failed to identify which witness should have

been called, that trial counsel knew of the existence of the uncalled witness,




                                    - 19 -
J-S15038-22


and that the uncalled witness was available to testify on Taggart’s behalf. See

id.7

       Here, Taggart has not identified any particular witness that trial counsel

should have called, nor has Taggart even acknowledged the remaining

requirements to establish a claim of ineffectiveness for the failure to call a

potential witness. See Johnson, 966 A.2d at 536; see also 42 Pa.C.S.A.

§ 9545(d)(1).      Thus, Taggart’s claim that trial counsel was ineffective for

calling the wrong witness entitles him to no relief.

       To the extent that Taggart faults trial counsel for presenting irrelevant

testimony, his claim has arguable merit. Although the record indicates that

Taggart is, in fact, paternally related to Raison, they do not share the same y

chromosome. Raison testified that he and Taggart are cousins and that “[m]y

mother and [Taggart’s] father are brother[] and sister[].” N.T., 11/12/15, at

74. Thus, Raison is Taggart’s paternally related male relative. Nevertheless,

not all paternally related male relatives share the same y chromosome.

Although the Commonwealth’s DNA expert repeatedly used the term

“paternally related male relatives,” her testimony was clear that the y

chromosome can only be handed down from father to son, thereby narrowing



____________________________________________


7 The PCRA court additionally concluded that Taggart failed to include in his
PCRA petition a signed certification regarding the proposed uncalled witness
stating the witness’s name, address, date of birth and substance of testimony,
as required by 42 Pa.C.S.A. § 9545(d)(1). See Rule 907 Notice, 3/16/21, n.4
(at 14).

                                          - 20 -
J-S15038-22


the scope of paternally related male relatives who carry the same y

chromosome.       See N.T., 11/12/15, at 45-46.      Based on the explanation

provided by Ms. Crouch, Raison’s y chromosome would have come from his

own father and would differ entirely from the y chromosome shared by Taggart

and his father.     Accordingly, Raison’s testimony regarding his paternally

related male relatives was irrelevant, since those relatives would have

different y chromosomes than Taggart. See id.

      Nevertheless, Taggart has not demonstrated that he was prejudiced by

counsel’s decision to call Raison as a witness. As explained above, to establish

prejudice, a PCRA petitioner must demonstrate that there is a reasonable

probability that the outcome of the proceedings would have been different but

for counsel’s action or inaction. See Johnson, 139 A.3d at 1272. Taggart

has not demonstrated that, but for trial counsel’s decision to call Raison, there

is a reasonable probability that the outcome of the proceedings would have

been different. Therefore, his sixth issue entitles him to no relief.

      In his seventh issue, Taggart contends that if any of his individual claims

of ineffectiveness fail for lack of prejudice, then the cumulative effect of his

various claims of ineffectiveness should satisfy the prejudice prong.         Our

Supreme Court has explained:

             We have often held that no number of failed [ ] claims may
      collectively warrant relief if they fail to do so individually.
      However, we have clarified that this principle applies to claims that
      fail because of lack of merit or arguable merit. When the failure
      of individual claims is grounded in lack of prejudice, then the


                                     - 21 -
J-S15038-22


      cumulative prejudice from those individual claims may properly be
      assessed.

Commonwealth v. Spotz, 84 A.3d 294, 2321 n.22 (Pa. 2014) (internal

quotation marks and citations omitted). The Court went on to add that no

cumulative prejudice will be found when the “ineffectiveness claims at issue

are independent factually and legally, with no reasonable and logical

connection warranting a conclusion that the cumulative effect was of such

moment as to establish actual prejudice.” Id.

      Here, although Taggart raised six ineffectiveness claims, the only claims

which failed solely because he did not establish the prejudice prong of the

ineffectiveness test were the following: (1) trial counsel’s failure to object to

the prosecutor’s opening statement and closing remarks to the jury and

Detective Miller’s comments regarding the DNA evidence; (2) trial counsel’s

repeatedly and emphatically remarking to the jury in her closing arguments

that the DNA evidence conclusively “excluded” Taggart from the potential

group of individuals who could have committed the crimes; and (3) trial

counsel’s   presentation   of Raison’s   irrelevant testimony    regarding his

paternally related male relatives. In our view, the DNA evidence presented at

trial was somewhat complicated and, at times, confusing. Nevertheless, the

jury was specifically instructed that it could not consider counsel’s remarks as

evidence, and the jury was presented with accurate testimony from Ms.

Crouch and ultimately Detective Miller regarding the DNA evidence. Given

these considerations, as well as the overwhelming inculpatory evidence of

                                     - 22 -
J-S15038-22


Taggart’s guilt presented at trial, we conclude that the cumulative effect of

these misstatements was not of such moment as to establish actual prejudice.

Id. Accordingly, Taggart’s seventh issue merits no relief.

      In his eighth issue, Taggart challenges the PCRA court’s denial of his

second request for discovery from the Pennsylvania State Police, Bureau of

Forensic Services. In non-capital PCRA cases, no discovery is permitted at

any stage of the proceedings except upon leave of court and after a showing

of exceptional circumstances. See Pa.R.Crim.P. 902(E)(1). The PCRA and

the applicable rules do not define "exceptional circumstances” that would

support discovery on collateral review. Commonwealth v. Frey, 41 A.3d

605, 611 (Pa. Super. 2012). Rather, it is for the PCRA court, in its discretion,

to determine whether a case is exceptional and discovery is warranted. Id.

Discovery in a PCRA proceeding cannot be used as a “fishing expedition.”

Commonwealth v. Lark, 746 A.2d 585, 591 (Pa. 2000), overruled on other

grounds by Commonwealth v. Small, 238 A.3d 1267, 1285-86 (Pa. 2020).

A petitioner’s “mere speculation” that exculpatory evidence may exist does

not establish that exceptional circumstances exist.           Commonwealth v.

Dickerson, 900 A.2d 407, 412 (Pa. Super. 2006). We will not disturb a PCRA

court’s determination regarding the existence or absence of exceptional

circumstances unless the court abused its discretion. See Frey, 41 A.3d at

611. An abuse of discretion is not a mere error in judgment; rather, it is a

decision   based    on   bias,   ill    will,   partiality,   prejudice,   manifest


                                       - 23 -
J-S15038-22


unreasonableness, or misapplication of law. Id. An appellant has the duty to

convince this Court that such an abuse occurred. Id.

      Taggart claims that the information he sought to request from the

Pennsylvania State Police, Bureau of Forensic Services was critical to right to

effective assistance of counsel in a first PCRA petition. Taggart argues that

Dr. Kessis indicated that, in order to adequately evaluate the Commonwealth’s

DNA evidence, he needed supporting documentation for the DNA analysis,

such as bench notes, worksheets, chromatographical data, data files,

protocols and procedures in use by the laboratory involved, conditions of

storage of the samples, and chain of custody. Taggart claims that he therefore

filed a motion for discovery of items in the district attorney’s possession which

the PCRA court granted. Taggart explains that, in response, the prosecutor

indicated the majority of the items that Taggart requested were not in the

district attorney’s possession. Taggart asserts that he then filed an amended

motion for discovery directed to the Pennsylvania State Police, Bureau of

Forensic Services, requesting the same information. Taggart argues that it

was unreasonable for the PCRA court to grant the motion for discovery when

directed to the district attorney but to deny the very same motion when the

discovery was directed to the Pennsylvania State Police, Bureau of Forensic

Services. Taggart claims that exceptional circumstances are presented in this

case given his inability to demonstrate what the probable outcome would have

been had counsel obtained a DNA expert for the defense. Taggart asserts that


                                     - 24 -
J-S15038-22


this is particularly true because this is his first PCRA and his lack of access to

discovery has frustrated the ability of Taggart’s PCRA counsel to undertake a

thorough first PCRA review.

      The PCRA court considered Taggart’s eighth issue and concluded that it

lacked merit. The court reasoned:

             Here, the court liberally granted [Taggart’s] initial request
      for post-conviction discovery to afford [him] ample opportunity to
      develop his claim. After the Commonwealth provided the initial
      discovery, [Taggart] attempted to seek additional discovery,
      which again was not legally required under the PCRA. Specifically,
      [Taggart] requested “discovery of the underlying data and State
      Police bench notes and other similar material necessary for the
      desired expert review of the Commonwealth’s DNA analysis.”
      [Amendment to] PCRA Pet[ition], 3/30/20, at 1. The additional
      discovery request amounts to an impermissible “fishing
      expedition” as [Taggart] was unable to articulate any legal basis
      for his second request for discovery. Rather, [Taggart] appears
      to have requested this material in hope that it would provide some
      new evidence that would be favorable to his case.

             Rather, than satisfying his burden entitling him to the
      requested discovery, [Taggart] appears to blame the court for his
      inability to make out valid PCRA claims. . . ..

                                     ****

            Because [Taggart’s] overly broad requests failed to
      establish that the requested material exists . . ., the court properly
      concluded that [Taggart] failed to establish an “exceptional
      circumstance” exists. Logic dictates that if [Taggart] is unsure
      whether the requested materials exist or what their contents may
      show, [he] cannot claim that [this] court failed to permit
      exculpatory discovery.

Rule 907 Notice, 3/16/21, n.4 (at 15-16) (unnecessary capitalization omitted).

      Here, Taggart has not demonstrated any exceptional circumstances

which would support an exception to the general rule that discovery is not

                                     - 25 -
J-S15038-22


permitted in non-capital PCRA proceedings. The mere fact that Taggart hoped

that the requested items might exist and further hoped that, if such materials

did exist, that they might provide a basis to question the Commonwealth’s

DNA evidence is simply insufficient to meet the requisite threshold.       See

Dickerson, 900 A.2d at 412 (holding that petitioner’s “mere speculation” that

exculpatory   evidence    may exist    does    not establish   that exceptional

circumstances exist). Accordingly, as we discern no abuse of discretion by

the PCRA court in denying Taggart’s second motion for discovery, his eighth

issue merits no relief.

      Having found no merit to Taggart’s issues, we affirm the PCRA court’s

order dismissing his petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/28/2022




                                      - 26 -